DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 68 recites the limitation "the normalized third and fourth gains". There is insufficient antecedent basis for this limitation in the claim. The claim is analyzed and rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 11, 21, 52, 58, 64-65, 69 & 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borjeson et al, US Patent Pub. 20160267908 A1. (The Borjeson et al reference is cited in IDS filed 10/28/2019)
Re Claim 1, Borjeson et al discloses a method for distinguishing valid voice commands from false voice commands in an interactive media guidance application (paras 0005, 0039), comprising: receiving, at a user device, a signature sound sequence (para 0045: ambient noise on line 14); determining, using control circuitry, based on the signature sound sequence, a threshold gain for the current location of the user device (para 0045: ‘sound threshold level; ‘adjust limit threshold level’); receiving, at the user device, a voice command (paras 0039-0040); determining, using the control circuitry, based on the voice command, a gain for the voice command (para 0041: captured sound signal is greater than the sound threshold level; para 0042: captured sound signals exhibit about the same sound pressure); determining, using the control circuitry, whether the gain for the voice command is different from the threshold gain (para 0038: if the captured sound exceeds the sound threshold level; para 0042: if both captured sound signals exhibit about the same sound pressure and phase where a difference between the respective parameters is less than a corresponding first prescribed threshold); and based on determining that the gain for the voice command is different from the threshold gain, executing, using the control circuitry, the voice command (para 0039: determined not to be user speech; para 0042: when speech is not a command, then further processing is not necessary whereas when speech is determined to be a command then further processing is carried out based on command).
Re Claim 11, Borjeson et al discloses the method of claim 1, wherein executing the voice command comprises: determining, using the control circuitry of the user device, a domain of the voice command (paras 0038-0039); determining, using the control circuitry of the user device, a target device for the voice command based on the domain (paras 0038-0039); and executing, using the control circuitry of the user device, the voice command with respect to the target device (paras 0038-0039: target device is r4ead as the electronic device).
Claim 52 has been analyzed and rejected according to claim 1.
Claim 21 has been analyzed and rejected according to claim 11.
Re Claim 58, Borjeson et al discloses the system of claim 52, wherein the signature sound sequence is transmitted by a speaker of the user device (para 0030: electronic device includes a speaker).
Claim 64 has been analyzed and rejected according to claim 58.
Claim 65 has been analyzed and rejected according to claim 1.
Claim 69 has been analyzed and rejected according to claim 11.
Claim 75 has been analyzed and rejected according to claim 58.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 12, 17 & 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Borjeson et al, US Patent Pub. 20160267908 A1 as applied to claim 1 above, in view of Burnett et al, US Patent Pub. 20030179888 A1.
Re Claim 2, Borjeson et al discloses the method of claim 1, but fails to disclose wherein receiving, at the user device, the signature sound sequence comprises: receiving, at a first unidirectional microphone of the user device, a first input including the signature sound sequence at a first time; and receiving, at a second unidirectional microphone of the user device, a second input including the signature sound sequence at the first time. However, Burnett et al discloses a voice detection system where at least two unidirectional microphones picking up sounds (Burnett et al, para 0181: he unidirectional microphones pick up voice, whereby the voice signals are inherently picked up at a given time as illustrated by the reference taking into account time information as highlighted in para 0093). It would have been obvious to modify the Borjeson et al system such that it includes multiple unidirectional microphones that pick 
Re Claim 7, the combined teachings of Borjeson et al and Burnett et al disclose the method of claim 2, wherein the first and second inputs including the signature sound sequence are received at the first time during a setup procedure for the user device (Burnett et al, para 0181: he unidirectional microphones pick up voice, whereby the voice signals are inherently picked up at a given time as illustrated by the reference taking into account time information as highlighted in para 0093).
Claim 12 has been analyzed and rejected according to claim 2.
Claim 17 has been analyzed and rejected according to claim 7.
Claim 66 has been analyzed and rejected according to claim 2.
Claim 67 has been analyzed and rejected according to claim 7.

Allowable Subject Matter
Claims 9, 59-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 9, 59-63: The prior art does not teach or moderately suggest the following limitations:
Wherein determining, based on the signature sound sequence, the threshold gain for the current location of the user device comprises: determining a first gain of the first input; determining a second gain of the second input; determining a first reference 
Limitations such as these may be useful in combination with other limitations of claim 2 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claims 19, 53-57: The prior art does not teach or moderately suggest the following limitations:
Wherein the control circuitry is configured to determine, based on the signature sound sequence, the threshold gain for the current location of the user device by: determining a first gain of the first input; determining a second gain of the second input; determining a first reference gain including an average of the first and second gains; normalizing the first gain against the first reference gain; normalizing the second gain against the first reference gain; and determining a difference between the normalized first and second gains.
Limitations such as these may be useful in combination with other limitations of claim 12 and ultimately claim 52.

The following is a statement of reasons for the indication of allowable subject matter for claims 70-74: The prior art does not teach or moderately suggest the following limitations:

Limitations such as these may be useful in combination with other limitations of claim 66 and ultimately claim 65.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                			3/8/2021